The opinion of the Court was delivered by
Lowrie, J.
In this-case we have nothing to do with the penalties which the parties have incurred by their, illegal betting. Let them answer for that in the proper manner. Having settled their accounts, the defendant was found indebted to the plaihtiff-$!5.68, and proposed with him to bet that amount on the approaching general election, which was accepted, and therefore he gave to the other his note for double the amount, payable if the election should result in a specified way. The Common Pleas were of opinion that this betting of the debt barred the right of action for it. But in one event this is enforcing the bet; and in another it is letting the losing better win it. The principle is, that the contract of betting is totally void as a mere contract, where there has been no deposit of the thing bet. Then the -parties stand to each other as if no bet had been made. Neither one has any right or interest in the thing bet by the other. The Commonwealth may claim it from him, who, without the bet, had the right to it, but the other party cannot. He can take no benefit under legal sanction by his illegal act.
November 15, 1855. This cause came on for hearing at the present term, on a writ of error to the judgment of the Court of Common Pleas of Greene county, and was argued by counsel, and now it is considered and adjudged that there is error in the said judgment of the Common Pleas, and it is therefore reversed and set aside, and it is now' here further considered and adjudged that the plaintiff recover of the defendant six dollars and eighty cents, with interest from the 15th of June, 1855, and costs of suit, and the record is remitted to the Common Pleas, that this judgment may be carried into effect.